

Exhibit 10.2
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of November 13,
2019 between and among Banc of California, Inc. (the “Company”), Banc of
California, National Association (the “Bank” and together with the Company,
“Employer”), on the one hand, and Lynn Hopkins (“Executive”), on the other hand.
WHEREAS, Employer desires to employ Executive, and Executive desires to be
employed by Employer upon the terms and subject to the conditions set forth in
this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement, the parties agree as follows:
1.    Employment. Employer agrees to employ Executive, and Executive accepts
employment with Employer, upon the terms and conditions set forth in this
Agreement.
2.    Term. The term of employment under this Agreement shall begin on a
mutually agreeable date (the “Effective Date”) and shall expire on December 31,
2022, unless terminated sooner as provided in this Agreement or unless extended
as provided in the next sentence (the “Employment Period”). Unless this
Agreement is terminated earlier, commencing on December 31, 2022, and on each
anniversary of December 31, 2022 (each December 31st on or after December 31,
2022, the “Renewal Date”), the Employment Period shall be extended for one
additional year (a “Renewal Term”), unless either party notifies the other party
at least ninety (90) days prior to the applicable Renewal Date that the
Employment Period shall not be so extended; provided, however, that in no event
shall the Employment Period be extended beyond December 31, 2026.
3.    Duties. During the Employment Period:
(a)
Executive shall be employed by Employer as Executive Vice President and Chief
Financial Officer of the Company and the Bank, with the authority, duties and
responsibilities as are customarily assigned to this position consistent with
the designation as “principal financial officer” pursuant to Item 402(a)(3)(ii)
of Regulation S-K under the Securities Act of 1933, and Rule 16a-1(f) under the
Securities Exchange Act of 1934. Executive shall report directly to the Chief
Executive Officer (“CEO”) of the Company and the Bank, and/or such other
officers of the Company and the Bank, as determined from time to time by the CEO
or the Board of Directors of the Company (the “Company Board”) and the Board of
Directors of the Bank (the “Bank Board”). Executive’s primary place of
employment will be in Santa Ana, California, except for required business
travel.



(b)
Executive shall devote her full business time, energy and skill to the business
of Employer, and to the promotion of Employer’s best interests. Executive agrees
to devote the time necessary to discharge faithfully and efficiently her
responsibilities under this Agreement. Notwithstanding anything to the contrary
in this Agreement, Executive may devote reasonable time to (i) supervision of
her personal investments, (ii) activities involving professional, charitable,
educational, religious and similar types of organizations, including in
particular, MPS Society, and (iii) similar activities, to the extent that those
other activities do not interfere with the performance of Executive’s duties
under this Agreement, or conflict in any way with the business or interests of
Employer, and are in compliance with Employer’s policies and procedures in
effect from time to time, including, without limitation, the Code of Business
Ethics and Conduct and the Company’s policies on Outside Business Interests and
Related Party Transactions. In that regard, as a condition of her employment
under this Agreement, Executive hereby represents, warrants and covenants that
prior to the commencement of the Employment Period, she (A) shall have
terminated or resigned from all other employment agreements or arrangements that
would or could restrict or adversely affect the performance of her duties or
compliance with the terms of this Agreement, and shall not enter into any such
agreement or arrangement during the Employment Period, (B) shall have resigned
from any






--------------------------------------------------------------------------------




and all such positions as an officer or member of the board of directors, board
of managers, or similar governance body and shall not hold any such position
during the Employment Period. For the avoidance of doubt, Executive may continue
to serve on the board and leadership of MPS Society.


(c)
Executive also represents and warrants to Employer that the following are true
and correct in all respects: (i) Executive is not a party to any existing
agreement, arrangement, confidentiality clause, non-solicitation clause,
non-competition clause or any other form of restrictive covenant or policy that
would prevent her from lawfully (A) accepting Employer’s offer of employment,
(B) performing her services hereunder or (C) soliciting new customers of
Employer (other than as set forth in Section J(2) of Executive’s Employment
Agreement with First Choice Bancorp dated September 13, 2018 (the “FCB
Agreement”)), or that would otherwise limit Executive’s ability to be employed
by Employer; (ii) Executive has not taken, copied or made extracts from any
confidential information (as defined in Section 10(a) below) with respect to or
belonging to any current or former employer of Executive; and (iii) Executive
acknowledges that she has specifically been instructed by Employer, and has
agreed to follow such instruction, to not share with or provide to Employer any
confidential information with respect to or belonging to any current or former
employer of Executive.



4.    Compensation. During the Employment Period:
(a)
Executive shall be paid a base annual salary (“Annual Base Salary”) as follows:



i.
From the Effective Date through February 28, 2021, at the rate of $425,000; and



ii.
After February 28, 2021, at the rate determined by the Joint Compensation,
Nominating and Governance Committee of the Company Board and the Bank Board (the
“Compensation Committee”)



The Annual Base Salary shall be payable in accordance with Employer’s normal
payroll practices (but not less frequently than monthly), as those practices may
be determined from time to time.
(b)
Executive shall be eligible to receive an annual bonus payable in cash (“Annual
Bonus”) with respect to each fiscal year during the Employment Period, with an
annual target bonus opportunity of 75% of Executive’s rate of Annual Base Salary
in effect when the Annual Bonus terms for the year are approved (the “Target
Bonus”). The actual Annual Bonus earned may be higher or lower, depending on the
level of achievement of applicable goals pursuant to the Company’s short term
incentive (“STI”) cash bonus plan applicable to the Company’s executive
officers.



(c)
Executive shall be entitled to participate, on terms comparable to similarly
situated executive officers and consistent with her position and duties, in
Employer’s incentive compensation plans and programs, including Employer’s
Long-Term Incentive (“LTI”) and STI Compensation programs.



(d)
In connection with the adoption of the Company’s 2020 budget and annual plan,
Executive will be granted $425,000 of Stock-Based Awards (the “Awards”) under
the Company’s 2018 Omnibus Stock Incentive Plan (the “Plan”), 50% of which will
be Restricted Stock Units subject solely to service-based vesting conditions
(the “RSUs”) and 50% of which will be Performance Stock Units subject to such
performance-based and service-based vesting conditions as determined by the
Compensation Committee (the “PSUs”). The RSUs shall vest annually in thirds
(i.e., three equal installments) over three years. The PSUs shall vest at the
end of three years subject to the achievement of the performance metrics set by
the Compensation Committee for the Employer’s executive officers. The number of
shares shall be determined by the Compensation Committee by dividing the dollar
amount of RSUs and PSUs, as applicable, by the per share closing price






--------------------------------------------------------------------------------




on the trading day immediately preceding the grant date or such other method of
determination as in effect by the Compensation Committee.


(e)
Promptly following the Effective Date, Executive will be granted $250,000 of
RSUs (the “Inducement Award”). The RSUs shall vest annually in thirds (i.e.,
three equal installments) over three years if the Effective Date is on or before
December 9, 2019. The RSUs shall vest annually in four equal installments over
four years if the Effective Date is after December 9, 2019. The number of shares
shall be determined by the Compensation Committee by dividing the dollar amount
of RSUs by the per share closing price on the trading day immediately preceding
the grant date.



(f)
Executive shall also receive a cash sign-on bonus of up to $155,0001, subject to
Executive being continuously employed for the first thirty (30) days (including
weekends and holidays) following the Effective Date, and payable to Executive
concurrently with the payment of bonuses of other executives of Employer during
the first quarter of 2020.



(g)
All amounts provided by Employer or any affiliate thereof to Executive, whether
under this Agreement or otherwise, will be subject to such deductions and
clawback (recovery) (i) as may be required to be made pursuant to law,
government regulation, order or stock exchange listing requirement, (ii)
pursuant to any policy that Employer may adopt or (iii) by agreement with, or
consent of, Executive.



(h)
Executive's compensation, benefits and expenses shall be paid by the Company and
the Bank in the same proportion as the time and services actually expended by
Executive on behalf of each respective Employer.



5.    Flex Time Off. Executive shall be entitled to take off as much personal
time off from work as needed or as appropriate (Flex Time Off or “FTO”),
consistent with her professional responsibilities and business needs; provided
that Executive is meeting her work responsibilities; and provided, further, that
Executive is demonstrating a level of commitment and conscientiousness that is
sufficient to satisfy her professional responsibilities to Employer. Executive
will receive the agreed upon base salary during approved FTO unless Executive is
on an extended leave that is unpaid pursuant to Employer’s employee handbook or
applicable law (e.g., FMLA, CFRA or other extended leave). Because FTO is not an
accrued benefit, Executive will not be eligible for a payout of FTO at the time
of separation from Employer, regardless of the reason for the separation.
Executive will be subject to any changes to Employer’s benefits policy that are
applicable to other Executive’s in similarly situated positions.
6.    Benefits. Executive shall be entitled to participate in such life
insurance, medical, dental, pension, supplemental disability, retirement plans
or other programs as may be approved from time to time by Employer for the
benefits of its executive employees.
7.    Termination.
(a)
Death or Disability. Executive’s employment shall terminate automatically upon
Executive’s death during the Employment Period. If Employer determines in good
faith that the Disability of Executive has occurred during the Employment Period
(pursuant to the definition of Disability set forth below), it may provide
Executive with written notice in accordance with Section 21 of its intention to
terminate Executive’s employment. In such event, to the extent permitted by
applicable law, Executive’s employment with Employer shall terminate effective
on the thirtieth (30th) day after receipt of such notice by Executive (the
“Disability Effective Date”); provided that, within thirty (30) days after such
receipt, Executive shall not have returned to full-time performance of
Executive’s duties. For purposes of this Agreement, “Disability” shall mean the
absence of Executive from Executive’s duties with Employer on a full-time basis
for ninety



1 Exact amount shall equal the portion of Executive’s target 2019 cash bonus
that her current employer does not pay, not to exceed $155,000.





--------------------------------------------------------------------------------






(90) consecutive days, or a total of one hundred and eighty (180) days in any
twelve-month period, as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by Employer or its insurers and
reasonably acceptable to Executive or Executive’s legal representative.


(b)
With or Without Cause. Employer may terminate Executive’s employment during the
Employment Period with or without Cause at any time upon notice to Executive.
For purposes of this Agreement, “Cause” means Executive’s (i) personal
dishonesty, gross negligence, willful misconduct, fraud or breach of fiduciary
duty; (ii) willful failure to perform Executive’s duties for or on behalf of
Employer or its affiliates, or to follow, or cooperate in carrying out, any
lawful material written policy adopted by Employer (including any written code
of conduct or standards of ethics applicable to employees of Employer) or any
reasonable directive from the Company Board or the Bank Board; (iii) continued
and willful neglect of Executive’s duties for or on behalf of Employer or its
affiliates; (iv) the taking of, or omission to take, any action that is
materially disruptive of the business or affairs of Employer, other than actions
taken or omitted in good faith consistent with the best interests of Employer
and its affiliates; (v) material breach of any provision of this Agreement; (vi)
intentional violation of any material law, rule, regulation or judicial or
administrative order to which Employer or any affiliate is subject or of any
formal administrative action entered into by Employer or any affiliate, or
imposed upon any of them; (vii) conduct that results in Executive’s suspension
or temporary or permanent prohibition or removal from participation in the
conduct of the affairs of Employer or any affiliate, or the assessment of any
civil money penalty against Executive, in any such case pursuant to the rules
and regulations of any applicable regulatory agency having jurisdiction over
Employer or its affiliates, or the issuance of any permanent injunction or
similar remedy by a court having jurisdiction over Employer preventing Executive
from executing or performing her material duties under this Agreement; or (viii)
conviction of, or plea of nolo contendere to, a felony or any other crime
involving moral turpitude, whether or not in connection with the business and
affairs of Employer or its affiliates; provided, however, that Executive shall
have thirty (30) days to cure any of the events or occurrences described in the
immediately preceding clauses, to the extent such events or occurrences are
curable. For purposes of this Section 7(b), no act or failure to act, on the
part of Executive, shall be considered “willful” unless it is done, or omitted
to be done, by Executive in bad faith or without reasonable belief that
Executive’s action or omission was in the best interests of Employer.



(c)
With Good Reason. Executive’s employment may be terminated by Executive with
Good Reason. For purposes of this Agreement, “Good Reason” shall mean, in the
absence of a written consent of Executive, any of the following:



i.
a material diminution in Executive’s title, authority, duties or
responsibilities (other than pursuant to Section 7(d)(ii)); or



ii.
a material breach of this Agreement by Employer (other than a breach of Section
4 resulting from a reduction in compensation or benefits that is required by a
regulatory authority or applicable law or as otherwise permitted under Section
4).



To invoke a termination with Good Reason, Executive shall provide written notice
to Employer of the existence of one or more of the conditions described in
clauses (i) or (ii) within sixty (60) days following the initial existence of
such condition or conditions, and Employer shall have thirty (30) days following
receipt of such written notice (the “Cure Period”) during which it may remedy
the condition if such condition is reasonably subject to cure. In the event that
Employer fails to remedy the condition constituting Good Reason during the
applicable Cure Period, Executive’s “separation from service” (within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”)) must occur,





--------------------------------------------------------------------------------




if at all, within sixty (60) days following such Cure Period in order for such
termination as a result of such condition to constitute a termination with Good
Reason.
(d)
Without Good Reason. Executive’s employment may be terminated by Executive
without Good Reason at any time upon sixty (60) days’ prior written notice to
Employer.



i.
The period commencing on the date on which Employer receives notice of
Executive’s termination of her employment without Good Reason (the “Notice
Date”) and ending on the earlier of (i) sixty (60) days following the Notice
Date and (ii) such earlier date as designated by Employer shall be referred to
as the “Notice Period.”



ii.
During the Notice Period, Employer:



1)
shall continue to pay Executive the Annual Base Salary then in effect, in
accordance with Employer’s regular payroll practices and allow Executive to
participate in Employer’s benefit plans to the extent permitted by such plans
and applicable law;

2)
reserves the right to (i) change or remove any of Executive’s duties, (ii)
require Executive to remain away from Employer’s premises, and/or (iii) take
such other action as determined by Employer to aid and assist in the transition
process associated with Executive’s departure; and

3)
may waive or terminate the Notice Period at any time and for any reason or for
no reason, in which case the Date of Termination (as defined below) shall be the
date on which Employer notifies Executive of such waiver or termination.



(e)
Date of Termination. For purposes of this Agreement, “Date of Termination” means
(i) if Executive’s employment is terminated by Employer for Cause, or by
Executive with Good Reason, the date of receipt of the notice of termination or
any later date specified therein within thirty (30) days of such notice, as the
case may be; (ii) if Executive’s employment is terminated by Employer without
Cause, the Date of Termination shall be the date on which Employer notifies
Executive of such termination; (iii) if Executive’s employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of Executive or the Disability Effective Date, as the case may be and (iv)
if Executive’s employment is terminated by Executive without Good Reason, the
Date of Termination shall be the earlier of sixty (60) days following the Notice
Date and such earlier date as designated by Employer.



8.    Obligations of Employer and Executive upon Termination of Employment.
(a)
In the event of the termination of Executive’s employment for any reason,
Executive shall be entitled to any Accrued Obligations. “Accrued Obligations”
means (i) any base salary that Executive has earned but not been paid on or
prior to the Date of Termination, (ii) Executive’s Annual Bonus earned for the
fiscal year immediately preceding the fiscal year in which the Date of
Termination occurs to the extent such bonus has not been paid as of the Date of
Termination (which shall be paid in the ordinary course when annual bonuses are
paid to Employer’s other executive officers); (iii) any reimbursable business
expenses that were incurred by Executive as of the Date of Termination but have
not been reimbursed on the Date of Termination, and (iv) any payments or
benefits to which Executive or her beneficiary or estate is entitled under the
terms of any applicable employee benefit plan (which shall be paid or provided
pursuant to the terms of the applicable plan, agreement or policy).



(b)
In the event that, during the term of this Agreement, Employer terminates
Executive’s employment without Cause or Executive resigns with Good Reason,
subject to Section 8(c), Executive shall be entitled to the following severance
benefits (the “Severance Benefits”): severance pay in an amount equal to the sum
of






--------------------------------------------------------------------------------




(A) 100% of Executive’s Annual Base Salary in effect on the Date of Termination;
and (B) 50% of Executive’s Target Bonus in effect on the Date of Termination,
provided that such Target Bonus is not designed to be exempt from Section 162(m)
of the Code based on the exemption for qualified performance-based compensation
set forth in Treasury Regulation §1.162-27(e), (the “Severance Amount”) payable
in lump sum on the first payroll date coincident with or next following the
sixtieth (60) calendar day following the Executive’s Date of Termination but no
later than the 15th day of the third month following the Date of Termination and
(C) Executive’s outstanding Inducement Award shall vest and become free of all
restrictions.


Notwithstanding the foregoing, if Employer terminates Executive’s employment
without Cause or Executive resigns with Good Reason, and the Date of Termination
occurs within two years immediately following a Change of Control (as defined in
Exhibit A), subject to Section 8(c), (A) the Severance Amount will be equal to
200% of the sum of Executive’s Annual Base Salary and Target Bonus, provided
that such Target Bonus is not designed to be exempt from Section 162(m) of the
Code based on the exemption for qualified performance-based compensation set
forth in Treasury Regulation §1.162-27(e), in effect on the Date of Termination
(payable at the same time as set forth above); (B) provided that Executive was
enrolled in the Employer-provided group health plan, Employer shall pay to
Executive in equal monthly installments for a period of eighteen (18) months
following the Date of Termination, an amount equal to the monthly COBRA premium
less an amount equal to the portion of the monthly health-care premium Executive
was paying prior to the Date of Termination; and (C) Executive’s outstanding
equity-based awards shall vest and become free of restrictions immediately (with
any performance-based equity awards vesting at “target” performance levels
unless the applicable performance goals are determinable as of the Date of
Termination and actual performance exceeds “target” performance levels, in which
case such performance-based awards will vest based on the actual level of
achievement determined as of the Date of Termination) provided that no
performance-based awards shall vest and become payable pursuant to this section
if such performance-based awards are designed to be exempt from Section 162(m)
of the Code based on the exemption for qualified performance-based compensation
set forth in Treasury Regulation §1.162-27(e).


(c)
Any severance to be paid pursuant to Section 8(b) is subject to and conditioned
upon Executive signing and delivering to Employer a general release and waiver,
in the form attached hereto as Exhibit B, within twenty-one (21) days following
the Date of Termination (or forty-five (45) days following the Date of
Termination if Executive’s termination is part of a group termination as set
forth in 29 U.S.C. §626(f)(1)(F)(ii)), and not revoking the general release
within any applicable revocation period.



(d)
If any payment or benefit received or to be received by Executive pursuant to
this Agreement or otherwise (“Payments”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (ii) but for this
subsection (d), be subject to the excise tax imposed by Section 4999 of the
Code, any successor provisions, or any comparable federal, state, local or
foreign excise tax (“Excise Tax”), then such Payments shall be either (A)
provided in full pursuant to the terms of this Agreement or any other applicable
agreement, or (B) provided as to such lesser extent as would result in no
portion of such Payments being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state, local and
foreign income, employment and other taxes and the Excise Tax, results in the
receipt by Executive, on an after-tax basis, of the greatest amount of payments
and benefits, notwithstanding that all or some portion of such Payments may be
subject to the Excise Tax.



(e)
Notwithstanding any other provision of this Agreement to the contrary, any
payments made to Executive pursuant to this Agreement, or otherwise, are subject
to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and any
regulations promulgated thereunder, including 12 C.F.R. Part 359.








--------------------------------------------------------------------------------




(f)
As of the Date of Termination, Executive shall resign from all positions held
with Employer, including as a director, officer, trustee, general partner or
other capacity in which he is serving with any entity at the request of Employer
or by reason of her service for Employer.



(g)
From and after the Date of Termination, Executive agrees to cooperate fully with
Employer’s reasonable requests in connection with any existing or future
investigations, claims, litigation, audits or similar actions involving Employer
or its affiliates, whether administrative, civil or criminal in nature, in which
and to the extent Employer reasonably deems Executive’s cooperation necessary.
Employer shall pay all reasonable, documented travel and other expenses incurred
by Executive in connection with providing her cooperation if the expenses and
costs are approved in advance in writing by Employer. Executive also agrees to
respond to requests from Employer and its counsel for information needed to
prepare such operational, financial and other reports, filings and documents
that relate to the time period during which Executive provided services to
Employer or to the termination of her services. To the extent that Executive’s
cooperation under this Section 8(g) requires more than a de minimis amount of
time, Employer and Executive shall negotiate mutually agreeable remuneration for
such cooperation.



9.    Nonsolicitation. Unless otherwise agreed in writing, during the term of
this Agreement, and for a period of twenty-four (24) months following the Date
of Termination, Executive shall not, and shall not assist any other person to
(i) solicit for hiring any employee of Employer or any of its affiliates (or any
individual who was such an employee at any time within the twelve (12) month
period preceding such solicitation), or seek to persuade any employee of
Employer or any of its affiliates (or any individual who was such an employee at
any time within the twelve (12) month period preceding such action) to
discontinue employment or (ii) solicit or encourage any independent contractor
providing services to Employer or any of its affiliates to terminate or diminish
its relationship with them.
10.    Nondisclosure of Confidential Information.
(a)
Executive acknowledges that Employer and its affiliates may disclose
confidential information to Executive during the Employment Period to enable her
to perform her duties hereunder. Executive agrees that, except as required by
law, regulatory directive or judicial order or as permitted in Section 10 (c)
below, he will not, without the prior written consent of Employer, during the
Employment Period or at any time thereafter, disclose or permit to be disclosed
to any third party by any method whatsoever any of the confidential information
of Employer or any of its affiliates. For purposes of this Agreement,
“confidential information” shall include, but not be limited to, any and all
records, notes, memoranda, data, ideas, processes, methods, techniques, systems,
formulas, patents, models, devices, programs, computer software, writings,
research, personnel information, customer information, or financial information
of Employer or any of its affiliates, plans, or any other information of
whatever nature in the possession or control of Employer which has not been
published or disclosed to the general public (other than by acts of Executive or
her agents in violation of this Agreement), or which gives to Employer or any of
its affiliates an opportunity to obtain an advantage over competitors who do not
know of or use it. The foregoing covenants will not prohibit Executive from
disclosing confidential or other information to other employees of Employer or
to third parties to the extent that such disclosure is necessary to the
performance of her duties under this Agreement.



(b)
Executive further agrees that if her employment hereunder is terminated for any
reason, he will not take originals or copies of any and all records, papers,
programs, computer software and documents and all matter of whatever nature
containing secret or confidential information of Employer or any of its
affiliates.



(c)
Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement, including this Section 10, is intended to prohibit Executive and
Executive is not prohibited from reporting possible






--------------------------------------------------------------------------------




violations of law to, filing charges with, or making disclosures protected under
the whistleblower provisions of U.S. federal law or regulation, or participating
in investigations of U.S. federal law or regulation by the U.S. Securities and
Exchange Commission (the “SEC”), National Labor Relations Board, Equal
Employment Opportunity Commission, the Occupational Safety and Health
Administration, the U.S. Department of Justice, the U.S. Congress, any U.S.
agency Inspector General or any self-regulatory agencies such as the SEC or
federal, state or local governmental agencies having jurisdiction over the
Employer or any of its affiliates (collectively, “Government Agencies,” and each
a “Government Agency”). Accordingly, Executive does not need the prior
authorization of Employer to make any such reports or disclosures or otherwise
communicate with Government Agencies and is not required to notify Employer that
he has engaged in any such communications or made any such reports or
disclosures. In addition, Executive is hereby notified that 18 U.S.C. §
1833(b)(1) states as follows:


“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that-(A) is
made-(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”
Accordingly, notwithstanding anything to the contrary in this Agreement,
Executive understands that she has the right to disclose in confidence trade
secrets to federal, state, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of law.
Executive understands that she also has the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. Executive understands and
acknowledges that nothing in this Agreement is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by 18 U.S.C. § 1833(b).
11.    Intellectual Property. Executive agrees promptly to reduce to writing and
to disclose and assign, and hereby does assign, to Employer, its subsidiaries,
successors, assigns and nominees, all inventions, discoveries, improvements,
copyrightable material, trademarks, programs, computer software and ideas
concerning the same, capable of use in connection with the business of Employer
or any of its affiliates, which Executive may make or conceive, either solely or
jointly with others, during the period of her employment by Employer, its
subsidiaries or successors. Executive agrees, upon a request by Employer and at
Employer’s expense, to execute, acknowledge and deliver to Employer all such
papers, including applications for patents, applications for copyright and
trademark registrations, and assignments thereof, as may be necessary, and at
all times to assist Employer, its parent, subsidiaries, successors, assigns and
nominees in every proper way to patent or register said inventions, discoveries,
improvements, copyrightable material, trademarks, programs, computer software or
ideas, in any and all countries and to vest title thereto in Employer, its
parent, subsidiaries, successors, assigns or nominees. Upon a request by
Employer, Executive will promptly report to Employer all discoveries, inventions
or improvements of whatsoever nature conceived or made by her at any time she
was employed by Employer, its parent, subsidiaries or successors. All such
discoveries, inventions and improvements which are applicable in any way to
Employer’s business shall be the sole and exclusive property of Employer.
12.    Additional Remedies. Executive recognizes that her services under this
Agreement are of a personal, special, unique and extraordinary character and
irreparable injury will result to Employer and to its business and properties in
the event of any breach by Executive of any of the provisions of Sections 9, 10
or 11, and that Executive’s continued employment is predicated on the
commitments undertaken by her pursuant to those Sections. In the event of any
breach of any of Executive’s commitments pursuant to Sections 9, 10 or 11,
Employer shall be entitled, in addition to any other remedies and damages
available, to injunctive relief to restrain the violation of such commitments by
Executive or by any person or persons acting for or with Executive in any
capacity whatsoever.
13.    Section 409A.





--------------------------------------------------------------------------------




(a)
Notwithstanding anything to the contrary in this Agreement, if at the time of
Executive’s termination of employment, Executive is a “specified employee”
within the meaning of Section 409A of the Code and the regulations and guidance
of general applicability issued thereunder (“Section 409A”), any and all amounts
payable under this Agreement that constitute “nonqualified deferred
compensation” payable due to a “separation from service” (as those terms are
used in Section 409A) and would (but for this provision) be payable within six
(6) months following the date of termination, shall instead be paid on the next
business day following the expiration of such six (6)-month period or, if
earlier, upon Executive’s death, in each case, with interest from the date on
which payment would otherwise have been made, calculated at the applicable
federal rate provided under Section 7872(f)(2)(A) of the Code. If Executive
receives compensation under Section 8 that can in whole or in part be treated as
paid under a “separation pay plan” described in Treasury Regulation Section
1.409A 1(b)(9)(iii) or as a “short-term deferral” described in Treasury
Regulation Section 1.409A 1(b)(4), then, to the extent permitted under Section
409A, such compensation shall be treated accordingly.



(b)
For purposes of Section 8, all references to “termination of employment” and
correlative phrases shall be construed to require a “separation from service”
(as defined in Treasury Regulations Section 1.409A 1(h) after giving effect to
the presumptions set forth therein and the facts and circumstances required to
be considered by such regulation).



(c)
Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.



(d)
Any amount that Executive is entitled to be reimbursed or to have paid on her
behalf under this Agreement that would constitute nonqualified deferred
compensation subject to Section 409A shall be subject to the following
additional rules: (i) no reimbursement of any such expense shall affect
Executive’s right to reimbursement of any such expense in any other taxable
year; (ii) reimbursement of the expense shall be made, if at all, promptly, but
not later than the end of the calendar year following the calendar year in which
the expense was incurred; and (iii) the right to reimbursement shall not be
subject to liquidation or exchange for any other benefit.



(e)
With respect to any payment to Executive under this Agreement that would
constitute nonqualified deferred compensation subject to Section 409A, if the
time period for making such payment commences in one calendar year and ends in
the succeeding calendar year, then the payment shall not be made until the
succeeding calendar year.



(f)
It is intended that the terms of this Agreement comply with Section 409A, or an
exemption therefrom, and the terms of this Agreement will be interpreted
accordingly; provided, however, that Employer and its executives, officers,
directors, agents and representatives (including, without limitation, legal
counsel) will not have any liability to Executive or any related party with
respect to any taxes, penalties, interest or other costs or expenses Executive
or any related party may incur with respect to or as a result of Section 409A or
for damages for failing to comply with Section 409A.



14.    Adjustments to Comply with Final Interagency Guidance on Sound Incentive
Compensation Policies. Notwithstanding anything herein to the contrary, the
compensation or benefits provided under this Agreement are subject to
modification, as necessary to comply with requirements imposed by the Company
Board or the Bank Board to comply with the “Final Interagency Guidance on Sound
Incentive Compensation Policies” issued on an interagency basis by the Federal
Reserve System, the Office of the Comptroller of the Currency, the Federal
Deposit Insurance Corporation and the Office of Thrift Supervision, effective
June 25, 2010, or any amendment, modification or supplement thereto, which shall
be deemed to include, without limitation, any rules adopted pursuant to Section
956 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.





--------------------------------------------------------------------------------




15.    Provisions Required By Law. Notwithstanding anything herein to the
contrary, any provisions that are now or are in the future required by
applicable law, rule, regulation or regulatory guidance or policy of general
applicability to be included in this Agreement that are not expressly stated
herein shall be deemed to be a part of this Agreement as fully as if such
provisions were expressly stated herein.
16.    Assignment; Benefit. No party shall have the right to assign this
Agreement or any rights or obligations hereunder without the consent of the
other party; provided, however, that Employer may assign its rights and
obligations hereunder (i) to any entity controlled by, under the control of, or
under common control with, Employer (as long as such entity is no less capable
of fulfilling the obligations of Employer hereunder), or (ii) to any successor
to Employer upon any liquidation, dissolution or winding up of Employer, upon
any merger or consolidation of Employer or upon any sale of all or substantially
all of the assets of Employer (as long as such successor is capable of
fulfilling the obligations of Employer hereunder). The provisions of this
Agreement shall inure to the benefit of Employer, its successors and assigns,
and shall be binding upon Employer and Executive, its and her heirs, personal
representatives and successors, including, without limitation, Executive’s
estate and the executors, administrators or trustees of such estate.
17.    Waiver. Failure of any party hereto at any time to require performance by
any other party of any provision of this Agreement shall in no way affect the
rights of such first party to require performance of that provision, and any
waiver by any party hereto of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any rights under this
Agreement.
18.    Severability. If any clause, phrase, provision or portion of this
Agreement or the application thereof to any person or circumstance shall be
invalid or unenforceable under any applicable law, such event shall not affect
or render invalid or unenforceable the remainder of this Agreement and shall not
affect the application of any clause, provision or portion hereof to other
persons or circumstances.
19.    Governing Law. To the extent not governed by the federal laws of the
United States of America, this Agreement shall be construed and enforced in
accordance with the laws of the State of California.
20.    Arbitration. Executive agrees to sign and be bound by the terms of the
Arbitration Agreement, which is attached as Exhibit C.
21.    Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or by email transmission, or two (2)
business days after mailing by registered or certified mail postage prepaid,
addressed as follows, or to such other address as shall have been designated in
writing by the addressee:
If to Employer:
Banc of California, Inc.
3 MacArthur Place
Santa Ana, California 92707
Attention: General Counsel


If to Executive:
At Executive’s last address in the records of Employer.


22.    Entire Agreement. This Agreement sets forth the entire understanding of
the parties and supersedes all prior agreements, arrangements, and
communications, whether oral or written, pertaining to the subject matter
hereof, and this Agreement shall not be modified or amended except by written
agreement of Employer and Executive. The headings and captions hereof are for
convenience only and shall not affect the construction of this Agreement.





--------------------------------------------------------------------------------




23.    Survival. The obligations contained in this Agreement shall survive the
termination of Executive’s employment with Employer or the expiration or
termination of this Agreement as necessary to carry out the intentions of the
parties as described herein.


[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.


BANC OF CALIFORNIA, INC.




By: /s/ Jared M. Wolff            
Name: Jared M. Wolff
Title: President & CEO




BANC OF CALIFORNIA, N.A.




By: /s/ Jared M. Wolff            
Name: Jared M. Wolff
Title: President & CEO




EXECUTIVE




By: /s/ Lynn Hopkins            
Lynn Hopkins






































[Signature Page to Employment Agreement]







--------------------------------------------------------------------------------






EXHIBIT A
DEFINITION OF CHANGE OF CONTROL


For the purposes of this Agreement “Change of Control” means:
 
 
(a)
Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) becomes the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (i)
the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes hereof, the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any company affiliated with the Company, or (D) any
acquisition pursuant to a transaction that complies with clauses (c)(i), (c)(ii)
and (c)(iii) below;



 
 
(b)
Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;






--------------------------------------------------------------------------------




 
 
(c)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, greater than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (iii) at
least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or

 
 
(d)
Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.






--------------------------------------------------------------------------------










EXHIBIT B
GENERAL RELEASE


[Subject to modification to conform with changes in applicable law or
regulations after the Execution Date]


SEPARATION AGREEMENT AND GENERAL RELEASE


Banc of California, Inc., a Maryland corporation (the “Company”), Banc of
California, N.A., a national banking association (the “Bank,” and together with
the Company, “Employer”) and ____________ (“Executive”) (collectively the
“Parties”) enter into this Separation Agreement and General Release (“General
Release”) on the following terms:


WHEREAS, Executive was employed by Employer pursuant to an employment agreement
entered into by and between Executive and Employer dated as of [December __,
2019] (the “Employment Agreement”). Capitalized terms used but not defined
herein shall have the meaning set forth in the Employment Agreement; and


WHEREAS, the Date of Termination of Executive’s employment with Employer was
________, and Executive acknowledges that regardless of signing this General
Release, she has received her final paycheck for all wages earned through the
Date of Termination, except for any payments which, pursuant to the terms of the
Employment Agreement, are not yet due to be paid;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this General Release, the Parties agree as follows:


1.
Subject to Executive’s compliance with her promises and agreements contained in
this General Release and provided Executive does not revoke this Agreement,
Employer shall provide Executive with the Severance Benefits set forth in
Section 8(b) of the Employment Agreement.



2.
In consideration of the payments and benefits to which Executive is entitled
under this General Release, Executive for herself, her heirs, administrators,
representatives, executors, successors, and assigns (collectively “Releasors”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, the Bank, and their respective parents, subsidiaries,
affiliates and divisions (the “Affiliated Entities”) and their respective
predecessors and successors and their respective, current and former, trustees,
officers, directors, partners, shareholders, agents, employees, attorneys,
consultants, independent contractors, and representatives, including, without
limitation, all persons acting by, through, under, or in concert with any of
them (collectively, “Releasees”), and each of them from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts, and expenses (including attorneys’ fees and
costs) of any nature whatsoever, known or unknown, whether in law or equity and
whether arising under federal, state, or local law (“Claims”), including without
limitation, Claims for personal injury; Claims for breach of any implied or
express contract or covenant; Claims for promissory estoppel; Claims for failure
to pay wages, benefits, vacation pay, severance pay, attorneys’ fees, or any






--------------------------------------------------------------------------------




compensation of any sort; Claims for failure to grant equity or allow equity to
vest; Claims for wrongful termination, public policy violations, defamation,
interference with contract or prospective economic advantage, invasion of
privacy, fraud, misrepresentation, emotional distress, breach of fiduciary duty,
breach of the duty of loyalty or other common law or tort causes of action;
Claims of harassment, retaliation or discrimination based upon race, color, sex,
national origin, ancestry, age, disability, handicap, medical condition,
religion, marital status, or any other protected class or status under federal,
state, or local law; Claims arising under or relating to employment, employment
contracts, unlawful effort to prevent employment, or unfair or unlawful business
practices, including without limitation all claims arising under Title VII of
the Civil Rights Act of 1964 (“Title VII”); the Civil Rights Act of 1991; the
Civil Rights Acts of 1866 and/or 1871, 42 U.S.C. Section 1981; the Americans
With Disabilities Act of 1990 (“ADA”), 42 U.S.C § 12101 et seq.; the Age
Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq.,; the Older
Workers Benefits Protection Act (“OWBPA”); the Family Medical Leave Act,
29 U.S.C. § 2601 et seq.; the California Labor Code; the California Fair
Employment and Housing Act (“FEHA”), Cal. Gov. Code § 12900 et seq.; the
Occupational Safety and Health Act (“OSHA”), 29 U.S.C. § 651 et seq. or any
other health/safety laws, statutes or regulations; the Employee Retirement
Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq.; the Internal
Revenue Code; the California Family Rights Act (“CFRA”), Cal. Gov. Code
§ 12945 et seq.; including any amendments to or regulations promulgated under
these statutes and including the similar laws of any other states, any state
human rights act, or any other applicable federal, state or local employment
statute, law or ordinance, which Executive and the Releasors had, now have, or
may have in the future against each or any of the Releasees from the beginning
of the world until and including the Execution Date (collectively, “Released
Claims”).


3.
OWBPA; Meaning of Signing This General Release. Executive expressly acknowledges
and agrees that (a) Executive has carefully read this General Release and fully
understands what it means, including the fact that he is waiving his rights
under ADEA; (b) Executive has been advised in writing to consult an independent
attorney of Executive’s choice before signing this General Release;
(c) Executive has been given twenty-one (21) calendar days to consider this
General Release, or, in the case of a group termination as set forth in
29 U.S.C. §626(f)(1)(F)(ii), forty-five (45) days; (d) in the case of a group
termination as set forth in 29 U.S.C. §626(f)(1)(F)(ii), Executive has been
provided the information required by 29 U.S.C. §626(f)(1)(H); (e) Executive has
agreed to this General Release knowingly and voluntarily of Executive’s own free
will; (f) in consideration of Executive’s promises contained in this General
Release, he is receiving consideration beyond that to which he is otherwise
entitled, including, without limitation, the Severance Benefits; (g) Executive
may revoke Executive’s waiver and release of Claims under the ADEA within seven
(7) calendar days after the Execution Date by sending a written Notice of
Revocation to the address of Employer as set forth in Section 24 of the
Employment Agreement; and (h) except for Executive’s waiver and release of
Claims under the ADEA, which shall not become effective or enforceable as to any
Party until the date upon which the revocation period has expired without
revocation by Executive, this General Release shall become effective on the
Execution Date. Executive understands and agrees that modifications or
amendments to this General Release will not restart the twenty-one (21) or
forty-five (45) day consideration period, as applicable, set forth in this
Section 3. For avoidance of doubt, if Executive revokes his waiver and release
of Claims under the ADEA pursuant to this Section, Employer will not provide any
of the Severance Benefits.



4.
Notwithstanding anything else to the contrary in this General Release, this
General Release shall not affect: the obligations of the Company set forth in
the Employment Agreement or the indemnification






--------------------------------------------------------------------------------




agreement or other obligations that, in each case with respect to such other
obligations, by their terms, are to be performed after the Execution Date
(defined below), including, without limitation, Executive’s rights to any vested
benefits, vested pension rights or vested rights to equity); any obligations of
the Bank to repay any bank deposits; obligations to indemnify Executive
respecting acts or omissions in connection with Executive’s service as a
director, officer or employee of the Affiliated Entities; obligations with
respect to insurance coverage under any of the Affiliated Entities’ (or any of
their respective successors) directors’ and officers’ liability insurance
policies; or any right Executive may have to obtain contribution in the event of
the entry of judgment against Executive as a result of any act or failure to act
for which both Executive and any of the Affiliated Entities are jointly
responsible.


5.
Executive represents that, except for anonymous whistleblower complaints filed
with the SEC or other similar regulatory agencies, the Releasors have not
initiated, filed, or caused to be filed any Released Claims against any of the
Releasees. Executive further agrees not to initiate, file, cause to be filed, or
otherwise pursue any Released Claims, either as an individual on her own behalf,
or as a representative, member or shareholder in a class, collective or
derivative action and further agrees not to encourage any person, including any
current or former employee of the Releasees, to file any kind of Claim against
the Releasees. Executive, however, retains the right to challenge the validity
of the waiver of Executive’s Claims under the ADEA set forth in Sections 2 and 3
of this General Release.



6.
Executive further acknowledges that he may hereafter discover claims or facts in
addition to or different than those that he now knows or believes to exist with
respect to the subject matter of this General Release and that, if known or
suspected at the time of entering into this General Release, may have materially
affected this General Release and Executive’s decision to enter into it.
Nevertheless, Executive hereby waives any right, claim or cause of action that
might arise as a result of such different or additional claims or facts and
Executive expressly waives any and all rights and benefits confirmed upon her by
the provisions of California Civil Code Section 1542, which provides as follows:



“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


Executive further expressly waives any rights he may have under Section 1542, as
well as under any other statute or common law principles of similar effect in
any other jurisdiction determined by a court of competent jurisdiction to apply.


7.
This General Release shall be construed, enforced and interpreted in accordance
with and governed by the laws of the State of California, without reference to
its principles of conflict of laws.



8.
The Parties intend for the provisions of this General Release to be enforced to
the fullest extent permissible under all applicable laws and public policies.
They also intend that unenforceability or the modification to conform with those
laws or public policies of any provision of this General Release shall not
render unenforceable or impair the remainder of this General Release.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this General Release shall be






--------------------------------------------------------------------------------




deemed amended to delete or modify as necessary the invalid or unenforceable
provisions to alter the balance of this General Release in order to render the
same valid and enforceable.


9.
This General Release may not be orally cancelled, changed, modified or amended,
and no cancellation, change, modification or amendment shall be effective or
binding, unless in writing and signed by both parties to this General Release.



10.
In the event of the breach or a threatened breach by Executive of any of the
provisions of this General Release, the Releasees would suffer irreparable harm,
and in addition and supplementary to other rights and remedies existing in its
favor, the Releasees shall be entitled to specific performance and/or injunctive
or other equitable relief from a court of competent jurisdiction in order to
enforce or prevent any violations of the provisions hereof without posting a
bond or other security.



11.
Notwithstanding anything to the contrary in this General Release, Executive
understands that nothing in this General Release is intended to prohibit
Executive and Executive is not prohibited from reporting possible violations of
law to, filing charges with, making disclosures protected under the
whistleblower provisions of U.S. federal law or regulation, or participating in
investigations of U.S. federal law or regulation by the U.S. Securities and
Exchange Commission, National Labor Relations Board, Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, the
U.S. Department of Justice, the U.S. Congress, any U.S. agency Inspector General
or any self-regulatory agencies such as the SEC or federal, state or local
governmental agencies (collectively, “Government Agencies,” and each a
“Government Agency”). Accordingly, Executive does not need the prior
authorization of Employer to make any such reports or disclosures or otherwise
communicate with Government Agencies and is not required to notify Employer that
he has engaged in any such communications or made any such reports or
disclosures. Executive agrees, however, to waive any right to receive any
monetary award resulting from such a report, charge, disclosure, investigation
or proceeding, except that Executive may receive and fully retain any award from
a whistleblower award program administered by a Government Agency. In addition,
Executive is hereby notified that 18 U.S.C. § 1833(b) states as follows:



“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that-(A) is
made-(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”


Accordingly, notwithstanding anything to the contrary in this General Release,
Executive understands that he has the right to disclose in confidence trade
secrets to federal, state, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of law.
Executive understands that he also has the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. Executive understands and
acknowledges that nothing in this Agreement is intended to conflict with
18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets that
are expressly allowed by 18 U.S.C. § 1833(b).





--------------------------------------------------------------------------------








Executive, the Company and the Bank have executed this General Release on
__________, 20__ (the “Execution Date”).


BANC OF CALIFORNIA, INC.






By: _____________________________________


Name: ___________________________________


Title: ____________________________________


BANC OF CALIFORNIA, N.A.






By: _____________________________________


Name: ___________________________________


Title: ____________________________________




EXECUTIVE:




____________________________________
[ ]







--------------------------------------------------------------------------------












EXHIBIT C
ARBITRATION AGREEMENT


This Arbitration Agreement (“Agreement”), dated as of the Effective Date is
between BANC OF CALIFORNIA, INC., a Maryland corporation (the “Company”),
the BANC OF CALIFORNIA, N.A., a national banking association (the “Bank,” and
together with the Company, “Employer”) and Lynn Hopkins (“Executive”)
(collectively, the “Parties”):


Whereas, Executive entered into an employment agreement with Employer as of
November 13, 2019 (the “Employment Agreement”). Capitalized terms used but not
defined in this Agreement shall have the meaning set forth in the Employment
Agreement.


In order to resolve all disputes between them as expeditiously as possible,
Employer and Executive agree as follows:
 
 
1.
Arbitrable Claims.

 
 
a.
To the fullest extent permitted by law, and except as otherwise provided in this
Agreement, any and all claims or controversies between Employer and Executive
(or between Executive and any present or former officer, director, agent, or
employee of Employer or any parent, subsidiary, or other entity affiliated with
Employer) relating in any manner to the employment or the termination of
employment of Executive shall be resolved by final and binding arbitration
(“Arbitrable Claims”).

 
 
b.
Arbitrable Claims shall include, but not be limited to, contract claims, tort
claims, and claims relating to compensation, benefits, and stock options, as
well as claims based on any federal, state, or local law, statute, or
regulation, including but not limited to any claims arising under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Fair Labor Standards Act, the Family and
Medical Leave Act, the California Fair Employment and Housing Act, the
California Labor Code, the California Unfair Competition Law, and the California
Wage Orders.

 
 
c.
Notwithstanding the foregoing, Arbitrable Claims shall not include claims for
unemployment benefits, workers’ compensation claims, claims under the National
Labor Relations Act, or claims precluded by federal statute from agreements for
pre-dispute arbitration (collectively, “Excluded Claims”).

 
 
d.
Arbitration shall be final and binding upon the parties and shall be the
exclusive remedy for all Arbitrable Claims.






--------------------------------------------------------------------------------




 
 
2.
Arbitration Procedure.

 
 
a.
Except as specifically provided herein, any arbitration proceeding shall be
conducted in accordance with the then current JAMS Employment Arbitration Rules
& Procedures (the “Arbitration Rules”) to the extent not inconsistent with this
Agreement. A copy of the current Arbitration Rules is attached. The Arbitration
Rules are also available for review at
www.jamsadr.com/rules-employment-arbitration.

 
 
b.
Arbitration shall be initiated by the aggrieved party giving all other parties
written notice as described in this paragraph (“Notice of Dispute”). Written
notice of a claim by Executive shall be mailed by certified or registered mail,
return receipt requested, to Executive’s last address in the records of the
Company. Written notice of a claim by Employer shall be mailed to the last known
address of Executive. The Notice of Dispute shall identify and describe the
nature of all claims asserted, the facts upon which such claims are based, and
the relief sought.

 
 
3.
Arbitrator Selection and Authority.

 
 
a.
A neutral and impartial arbitrator shall be chosen by mutual agreement of the
parties; however, if the parties are unable to agree upon an arbitrator within
sixty (60) days after date of the Notice of Dispute, then a neutral and
impartial arbitrator shall be appointed in accordance with the Arbitration
Rules. The arbitrator shall have exclusive authority to resolve all Arbitrable
Claims, except that a court and not the arbitrator shall determine arbitrability
and whether all or any part of this Agreement is void or unenforceable. The
arbitrator’s authority shall include the authority to rule on a motion to
dismiss and/or summary judgment by either party, and the arbitrator shall apply
the standards governing such motions under the Federal Rules of Civil Procedure.
The arbitrator shall prepare a written decision containing the essential
findings and conclusions on which any decision or award is based. The arbitrator
shall apply the same substantive law with the same statutes of limitations and
same individual remedies that would apply if the claims were brought in a court
of law.
b.
The arbitrator shall also have the authority to award costs and fees to the
prevailing party as provided by applicable law to the same extent as a court.
Otherwise, each party shall pay its own costs and attorney’s fees. Employer
shall pay the costs and fees of the arbitrator and reimburse Executive for any
filing fees paid to initiate arbitration.

 
 
c.
The arbitrator shall not have the authority to adjudicate class, collective, or
representative claims (including without limitation claims under the California
Private Attorneys General Act on behalf of any person other than Executive
individually), to award any class, collective, or other representative relief on
behalf of any person other than Executive, or, without all parties’ consent, to
consolidate the claims of two or more individuals, or otherwise preside over any
form of a class, collective, or other representative proceeding.






--------------------------------------------------------------------------------




 
 
4.
Actions To Compel Arbitration or Enforce Award. Either Employer or Executive may
bring an action in court to compel arbitration under this Agreement and to
enforce an arbitration award. Otherwise, neither party shall initiate or
prosecute any lawsuit in any way related to any Arbitrable Claim. Nothing in
this Agreement, however, precludes a party from filing an administrative charge
with an agency that has jurisdiction over a claim that is otherwise arbitrable.
Moreover, nothing in this Agreement prohibits either party from seeking
provisional relief pursuant to Section 1281.8 of the California Code of Civil
Procedure.

 
 
5.
Location of Arbitration. All arbitration hearings under this Agreement shall be
conducted in the California county in which the Company’s headquarters are
located, unless otherwise agreed by the parties.

 
 
6.
Waiver of Jury Trial. The parties understand and agree that by entering into
this Agreement, they are each waiving the right to a trial by jury.

 
 
7.
Waiver of Class, Representative, and Collective Claims. To the fullest extent
permitted by law, Executive and Employer each waives any right either may have
to bring any class, collective, or representative action against the other
party, whether in arbitration, in court, or otherwise, or to participate as a
member of any class or collective action against the other party (“Waived
Claims”). If a court or an arbitrator determines in any proceeding between the
Parties that any such claims cannot be waived, then the non-waivable claims
shall be adjudicated in court or such other forum as provided by law and not in
arbitration.

 
 
8.
Bifurcation and Stay. In the event either party asserts against the other party
in a judicial forum both Arbitrable Claims and also Excluded Claims and/or
Waived Claims, then such claims shall be bifurcated as follows: (a) Arbitrable
Claims shall be subject to arbitration and (b) all Excluded Claims and any
Waived Claims that a court or arbitrator in any proceeding between the Parties
determines cannot lawfully be waived shall be adjudicated in court or such other
forum as provided by law and not in arbitration. To the extent permitted by law,
all such claims to be adjudicated outside of arbitration shall be stayed for the
duration of the arbitration proceedings.

 
 
9.
Applicable Law. This Agreement shall be governed by the Federal Arbitration Act
and, to the extent permitted by such Act, the laws of the State of California.

 
 
10.
Severability. If any provision of this Agreement shall be held to be invalid,
unenforceable, or void, by a court of competent jurisdiction or an arbitrator
such provision shall be stricken from the Agreement, and the remainder of the
Agreement shall remain in full force and effect.






--------------------------------------------------------------------------------




 
 
11.
Entire Agreement; Amendment. Employer and Executive understand and agree that
this Agreement contains a full and complete statement of any agreements and
understandings regarding resolution of disputes between the parties, and the
parties agree that this Agreement supersedes all previous agreements, whether
written or oral, express or implied, relating to the subjects covered in this
Agreement. The parties also agree that the terms of this Agreement cannot be
revoked or modified except in a written document signed by both Executive and an
officer of Employer.


12.
Term of Agreement. This Agreement shall be effective as of the Effective Date
and shall survive the termination of Executive’s employment with Employer.

 
 
13.
Acknowledgement. The parties voluntarily have entered into this Agreement, and
they acknowledge that they have been given the opportunity to discuss this
agreement with legal counsel and to review the Arbitration Rules before signing
this agreement, and they have availed themselves of this opportunity to the
extent they wish to do so.



(Signature page to follow)



















--------------------------------------------------------------------------------










BANC OF CALIFORNIA, INC.




By:    /s/    Ido Dotan        
Name:    Ido Dotan
Title:    EVP, General Counsel


BANC OF CALIFORNIA, N.A.


By:    /s/    Ido Dotan        
Name:    Ido Dotan
Title:    EVP, General Counsel




EMPLOYEE


By:  /s/    Lynn Hopkins        
Lynn Hopkins



